805 So. 2d 1068 (2002)
Tony DARROW, Appellant,
v.
Anthony E. MOSCHELLA, Appellee.
No. 4D01-1943.
District Court of Appeal of Florida, Fourth District.
January 30, 2002.
Osborne Walker O'Quinn of Osborne Walker O'Quinn, P.A., Fort Pierce, for appellant.
No appearance for appellee.
GROSS, J.
Tony Darrow appeals a final judgment of injunction for protection against repeat violence entered pursuant to section 784.046, Florida Statutes (2000). We reverse, because this case did not involve "repeat violence" within the meaning of section 784.046(1)(b), so there was no legal basis for the injunction.
This case began on a golf course on April 18, 2001. Anthony Moschella was playing in a group ahead of Darrow. Darrow felt that Moschella's group was playing *1069 too slowly. He yelled out, "Let's go, stop looking for balls." Moschella then got into his cart and drove back to confront Darrow.
We view the facts in the light most favorable to Moschella, the prevailing party below. Moschella testified that when he got out of the golf cart, Darrow came up and bumped him in the chest, causing Moschella to back up. Darrow then approached Moschella again. The brim of his hat hit Moschella's forehead. Moschella knocked the hat off and then Darrow hit him five or six times. After a brief pause, Darrow came at Moschella again, but was restrained by other golfers.
Section 784.046(2) creates a cause of action for an injunction for protection in cases of "repeat violence." Section 784.046(1)(b) defines repeat violence:
"Repeat violence" means two incidents of violence or stalking committed by the respondent, one of which must have been within 6 months of the filing of the petition, which are directed against the petitioner or the petitioner's immediate family member.
In this case there was only one "incident" of violence within the meaning of section 784.046(b). The stages of Darrow's confrontation with Moschella were not separated by time or distance. Prior to their golf course encounter, Darrow had never had any dealings, direct or indirect, with Moschella.
REVERSED.
WARNER and FARMER, JJ., concur.